DISMISS and Opinion Filed September 15, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01014-CV

                           IN THE INTEREST OF M.H., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 13-11476-Z

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Evans
       In a letter dated August 13, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, it appears the notice of appeal is untimely. We instructed appellant to file a

jurisdictional brief explaining how this Court has jurisdiction and gave appellee an opportunity

to file a responsive brief. Appellant filed a jurisdictional brief on August 22, 2014. Because a

portion of appellant’s brief was illegible, we gave her an opportunity to file a fully legible brief.

Appellant filed a second brief on September 10, 2014. This second brief is fully legible.

Appellee did not file a response.

       An appeal in a parental termination case is governed by the rules of appellate procedure

for accelerated appeals. See TEX. R. APP. P. 28.4(a)(1). In an accelerated appeal, the notice of

appeal must be filed within twenty days after the date the judgment is signed. See TEX. R. APP.

P. 26.1(b). Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R.

APP. P. 25.1(b). This is not a mere technicality because a court that lacks jurisdiction does not
have the judicial power to decide the case before it. In re Allcat Claims Serv., L.P., 356 S.W.3d
455, 474 (Tex. 2011).

       The trial court signed the decree of termination on June 12, 2014. Accordingly, the

notice of appeal was due by July 2, 2014. Appellant filed her notice of appeal on August 5,

2014, thirty-four days past the deadline. Although appellant filed a jurisdictional brief, she failed

to address the untimeliness of her notice of appeal.

       Because appellant failed to timely file her notice of appeal, this Court lacks jurisdiction

over the appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a).




                                                       /David Evans/
                                                       DAVID EVANS
141014F.P05                                            JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.H., A CHILD                     On Appeal from the 256th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-14-01014-CV                                   Trial Court Cause No. 13-11476-Z.
                                                     Opinion delivered by Justice Evans.
                                                     Justices Bridges and Lang, participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee the Texas Department of Family and Protective Services
recover its costs of this appeal from appellant ShaQuita Hunt.


Judgment entered this 15th day of September, 2014.




                                             –3–